ORDER
Judges B. Fletcher and Wardlaw have voted to amend the memorandum disposition and to deny the petition for panel rehearing. Judge Leavy has voted the deny the petition for panel rehearing.
The memorandum disposition filed on March 31, 2004 is amended as follows:
Following the paragraph reading, “Pursuant to 8 U.S.C. § 1252, we have jurisdiction to review petitioners’ constitutional challenge to the BIA’s streamlining regulations ...,” insert the following paragraph:
*164“We also have jurisdiction to determine whether the IJ’s interpretation of the hardship standard violates due process in light of subsequent BIA decisions defining the standard. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004 (9th Cir.2003). Reviewing de novo, we conclude that the IJ’s interpretation of the hardship standard falls within the broad range authorized by the statute. See id. at 1006.”
Except for the above amendments, Petitioners’ petition for panel rehearing is denied.
No further petition for rehearing will be entertained.